Citation Nr: 0326309	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a throat disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right lower 
extremity disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
November 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that found that new 
and matter evidence sufficient to reopen claims for a throat 
disorder and a right lower extremity disorder had not been 
received and that denied service connection for a psychiatric 
disorder, hearing loss and a right eye disorder.  

The Board remanded the case in September 2000 because the 
appellant had not been afforded a requested hearing.  
Pursuant to the remand, the appellant testified at a personal 
hearing conducted at the RO in June 2002.  The RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claims.

2.  The RO denied service connection for a throat disorder 
and a right leg disorder in a rating decision issued in 
February 1958; notice was given to the appellant that same 
month, but he did not appeal the denials.


3.  The RO confirmed the denial of service connection for a 
right leg disorder in a rating decision issued in October 
1958; notice was given to the appellant that same month, but 
he did not appeal the denial.

4.  Additional evidence submitted subsequent to the February 
1958 rating decision that denied the appellant's throat 
disorder claim is not new and material.

5.  Additional evidence submitted subsequent to the October 
1958 rating decision that confirmed the denial of the 
appellant's right leg disorder claim is not new and material.

6.  Competent medical evidence documenting the existence of 
any current diagnosis of PTSD is not of record.

7.  Competent medical evidence documenting that the appellant 
has an acquired psychiatric disorder that is related to his 
service is not of record. 

8.  Competent medical evidence documenting that the appellant 
had a psychosis that was manifest to a degree of 10 percent 
or more within a year of his final separation from active 
military service is not of record.

9.  The record does not contain competent evidence of a nexus 
between any current hearing loss and injury or disease during 
the appellant's active service.

10.  There is no evidence of any eye injury or disease during 
service that caused a right eye disorder.

11.  The record does not contain competent evidence of a 
nexus between a current right eye disorder and injury or 
disease during the appellant's active service.




CONCLUSIONS OF LAW

1.  The February 1958 rating decision that denied the 
appellant's claim for service connection for a throat 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the February 1958 
rating decision and notification is not new and material, and 
does not serve to reopen the appellant's claims of 
entitlement to service connection for a throat disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

3.  The October 1958 rating decision that denied the 
appellant's claim for service connection for a right leg 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

4.  The evidence received subsequent to the October 1958 
rating decision and notification is not new and material, and 
does not serve to reopen the appellant's claim of entitlement 
to service connection for a right lower extremity disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

5.  The evidence of record does not warrant service 
connection for a psychiatric disorder, including PTSD, as 
incurred in, or presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2002).

6.  The evidence of record does not warrant service 
connection for hearing loss as incurred in, or presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2002).

7.  A right eye disorder was not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds that that new and material evidence has not 
been received to reopen the claims of entitlement to service 
connection for a throat disorder and a right lower extremity 
disorder.  Therefore, those claims are not reopened.  After a 
thorough review of the evidence of record, the Board also 
finds that it is not at least as likely as not the 
appellant's claimed psychiatric, hearing loss and right eye 
disorders are related to his Army service.

The appellant's service medical records reflect treatment for 
acute bronchitis in April 1952, and grippe in August 1952.  
In January 1953, the appellant was under medical observation 
for an upper respiratory infection; he was treated with 
antibiotics.  In the fall of 1953, the appellant was treated 
for a callus on the fifth right toe and for bursitis.  A note 
dated October 17, 1953 indicates that the appellant had 
suffered injury to his ankle about six months prior and that 
he reported repeated pain and swelling since then.  
Radiographic examination revealed no fracture.  A note dated 
November 1953 indicates that a scleral hemorrhage was smaller 
and vision was a little fuzzy.  The report of the separation 
examination conducted in February 1954 indicates that the 
appellant complained about leg cramps from prolonged 
marching.  There were no abnormal clinical findings; the 
appellant's vision was 20/20 in each eye and his hearing was 
described as 15/15 bilaterally for whispered voice and spoken 
voice.  In May 1954, a foreign body was removed from the 
appellant's left eye.  In November 1956, the appellant was 
treated for an upper respiratory infection.  In January 1957, 
the appellant was treated for a callus on his right little 
toe.  The September 1957 report of medical history indicates 
that the appellant complained of eye trouble, cramps in his 
legs and foot trouble.  The examining physician noted that 
the appellant had had traumatic bursitis in Korea and that it 
had not swollen since then, although the appellant said it 
gave him trouble.  No defects or diagnoses were reported on 
the report of physical examination; the appellant's vision 
was 20/20 in each eye and his hearing was described as 15/15 
bilaterally for whispered voice and spoken voice.  The 
clinical evaluation was normal for the throat, extremities 
and feet.

In August 1997, the appellant testified that he had been 
hospitalized in Korea at the end of 1952 for treatment of 
conditions involving high fevers and his throat, namely 
pneumonia.  He said that since that time he had always 
suffered from his throat.  He reported some treatment shortly 
after service by a private physician, but also stated that he 
had been told by that doctor that the associated records were 
no longer available.  The appellant also testified that he 
was wounded in the arm in Korea in December 1952, and that, 
to avoid capture by the Chinese, he had to remain motionless 
for a day and that he was missing for three days.

The appellant testified at his August 1999 personal hearing 
that he hurt his right ankle in Korea and that he was 
hospitalized in Japan for treatment.  He said that after 
service, he would twist the ankle quite often and that he 
currently suffered from the right ankle.  The appellant 
testified that he was taken prisoner by a Chinese soldier who 
started to kill the prisoners and that he knocked over the 
Chinese soldier, falling off a mountain in the process.  He 
testified that he spent three days crawling over the snow to 
get to the American lines.  He said that he was exposed to 
noise from the shooting of rifles in service, plus explosions 
in Korea.  The appellant testified that he was not able to 
hear.  He also stated that he did not wear glasses on his 
entry into service and that after the Army, he wore glasses 
to read and that he had problems with the right eye.  The 
appellant reported that he had been assaulted and hit in that 
eye while he was in Japan.  

The appellant provided further testimony at a personal 
hearing conducted at the RO in June 2002.  He said that he 
dislocated his right ankle in basic training and that he 
again dislocated that ankle in Korea while being shelled by 
the enemy.  The appellant stated that immediately thereafter 
he was hospitalized for pneumonia and his throat was 
affected.  After Korea, he was sent to Japan where he still 
had problems with the right ankle and was hospitalized.  He 
stated that he was hit in the right eye in Korea in an 
accident and that he was now forced to wear glasses to see 
well.  He also said that he had hearing loss after he got 
back from Korea.  The appellant further testified that he had 
leg problems when he worked for the police after service and 
that he received treatment through the State Security Fund 
for leg problems.  He said that he also reported throat, 
ankle, nerve and hearing loss problems when he was working 
for the police.  The appellant's spouse testified that she 
knew the appellant before he went to Korea and that he 
returned from there very different and pensive.  She said 
that she was told the story about the appellant having been 
lost for three days.

The appellant underwent a VA neurological examination in July 
1996; it was noted that he had had a stroke in May 1996, and 
was left with left-sided weakness.  He reported that he 
noticed that he now had nightmares he did not have before and 
that he sometime woke up crying.

The appellant underwent a VA aid and attendance examination 
in July 1996; he reported the May 1996 stroke and said that 
his left lower extremity would give way.  The examiner noted 
a history of diabetes mellitus since 1986.  On physical 
examination, the appellant walked slowly and with difficulty; 
he bore most of his body weight on his right leg.

I.  New and material evidence claims.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.

The Board initially notes that entitlement to service 
connection for right lower leg and throat disorders had been 
denied in a rating decision issued in February 1958.  The 
appellant was notified that same month of that rating 
decision, but he did not appeal the denials.  Thereafter, the 
RO issued a confirmed rating decision, in October 1958, in 
which the denial of service connection for the right leg was 
continued.  The appellant was notified that same month of 
that rating decision, but he did not appeal the denial.  
Therefore, the February 1958 rating decision represents the 
last final decision on any basis for the throat disorder 
claim and the October 1958 rating decision represents the 
last final decision on any basis for the right lower 
extremity claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the February 
1958 rating decision and the October 1958 rating decision, 
the last time the throat disorder claim and the right lower 
extremity claim, respectively, were finally disallowed on any 
basis, are each final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claims may be reopened only if new and material 
evidence has been secured or presented since the February 
1958 rating decision and the October 1958 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

Whether new and material evidence is submitted is a 
jurisdictional test- if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Section 5108 of title 38 of the United States Code, not 
amended by the VCAA, provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  The 
statutory term "new and material evidence" is not defined.  
Former 38 C.F.R. § 3.156(a) defined "new and material 
evidence" as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  

When Congress enacted the VCAA, it provided in 38 U.S.C.A. 
§ 5103A(f) that nothing in the section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  

As part of its rulemaking powers, VA revised the definition 
of "new and material evidence". 38 C.F.R. § 3.156(a) 
(2002).  This revision, however, applies to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(2001).  As the appellant's claims to reopen the previously 
denied claims for service connection for throat and right 
ankle disabilities were filed prior to that date, the former 
38 C.F.R. § 3.156(a) definition of new and material evidence 
will be applied in this case.

The evidence considered by the RO in reaching its February 
1958 rating decision included the appellant's service medical 
records and the appellant's claim for benefits submitted in 
December 1957.

In a claim filed on a VA Form VB 8-526 and received in 
December 1957, the appellant reported that he had hurt his 
right ankle and leg in December 1952.  He stated that he had 
suffered dislocation in the leg and that he had thereafter 
suffered from cramps and inflammation in the leg very 
frequently.  He did not mention any throat condition.  The 
appellant did not list any health care providers who provided 
treatment for any condition after his separation from 
service.

The evidence added to the claims file after the February 1958 
rating decision includes statements of the appellant and a 
private doctor and the report from a VA medical examination 
conducted in September 1958.  The written statements from the 
appellant and the private doctor are dated in June 1958, and 
indicate that the appellant was having symptoms that impeded 
his ability to walk; however, no diagnosis was rendered by 
the doctor.  The September 1958 VA medical examination report 
indicates that the appellant reported twisting his right 
ankle in Korea in November 1952.  He said that this became 
swollen and painful and that he was unable to walk for five 
days.  He complained of cramping pains in the right calf and 
thigh.  Physical examination, including x-ray, did not reveal 
any orthopedic condition.  

Thereafter, the added evidence of record includes various 
private medical records dated from 1981 to 2002; VA treatment 
records dated from 1994 to 2002; buddy statements; reports of 
VA medical examinations conducted in July 1996; and testimony 
provided by the appellant at personal hearings conducted at 
the RO in August 1997, August 1999, and June 2002.  

Two buddy statements indicate that the appellant was treated 
for high fevers and pneumonia in Korea in 1952.

Review of the post-service private medical evidence of record 
reveals private treatment between July 1981 and July 2002, 
and VA treatment between 1994 and 2002.  The appellant was 
treated for diagnoses that included peptic ulcer, 
hemorrhoids, diabetes mellitus type II, phlebitis, tinea 
pedis, pneumonia, tuberculosis, high blood pressure, 
depression, acute pharyngitis, early cataracts, diabetic 
retinopathy, stroke, major depressive disorder, myocardial 
infarction and cardiovascular disease.  

There is no competent medical evidence of record that the 
appellant is currently diagnosed with any chronic throat 
problem, or that he was treated for any right lower extremity 
problem before 1996, when he was diagnosed with phlebitis.  
For example, the appellant received treatment at his local 
Health Department in 1994 and 1995, after he was diagnosed 
with tuberculosis.  Examinations of his ears, nose and throat 
conducted in September 1994, October 1994, November 1994, and 
December 1994 revealed normal ENT findings.  In March 1995, 
the appellant exhibited nasal congestion, but no throat 
findings were made.  State Insurance Fund records dated in 
September 1994 indicate that the appellant was in good 
general health with no mention of any throat or right lower 
extremity difficulty.  In July 1996, the appellant walked for 
a VA examiner and was observed to be able to put almost all 
of his weight on his right leg.  A December 1996 private 
doctor note indicates that the appellant was being treated 
for phlebitis.  In April 1997, the appellant was seen at a VA 
facility after he fell and suffered trauma to both legs, the 
right worse than the left.  He said that he had 
thrombophlebitis.  In February 2002, the appellant was 
hospitalized in a private facility for treatment of a heart 
attack; the hospital records do not include any mention of 
problems with chronic throat or right lower extremity 
disorders.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board does not conclude that it is "material" in the 
sense of being relevant to and probative of the issues at 
hand in this case because it does not show that the appellant 
was treated after service for any chronic throat disorder at 
any time or for any right lower extremity disorder before 
1996, almost forty years after the appellant's separation 
from service.  Consequently, the Board concludes that the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  In addition, 
where there is no proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, the evidence added to the record after October 
1958 does not provide any competent medical opinion 
concerning the etiology of the claimed disorders.  In 1958, 
the appellant's claims were denied because there was no 
medical evidence of record demonstrating the existence of a 
throat or right leg disorder that was related to service.  
The new evidence, when viewed with the old evidence, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, especially since there is no 
evidence of any current throat disorder or any current right 
ankle or leg dislocation as described by the appellant.

The Board finds that the evidence submitted subsequent to the 
February and October 1958 rating decisions does not provide 
relevant competent information as to the question of whether 
the appellant suffers from chronic throat or right lower 
extremity disorders that are etiologically related to 
service.  The Board therefore finds that the evidence cited 
above does not constitutes new and material evidence 
sufficient to reopen the claims for service connection for 
throat and right lower extremity disorders.

II.  Service connection claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an 
inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including psychoses and sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records does not 
show that the appellant had complaints, diagnoses, or 
treatment for any psychiatric disorder or hearing loss in 
service.  The appellant was treated in November 1953 for a 
scleral hemorrhage, but it is unknown in which eye this 
occurred.  In any case, there was no evidence of any scleral 
hemorrhage thereafter and the appellant's eyesight was never 
noted to be less than 20/20.

The appellant contends that he has suffered since service 
from an acquired psychiatric disorder that had its onset 
during his active service, and that service connection for a 
psychiatric disorder, whether diagnosed as PTSD or a 
depressive disorder, is therefore warranted.  The RO had 
denied the appellant's claim because the evidence did not 
demonstrate any in-service manifestations of, complaints of, 
treatment for, or diagnosis of, a psychiatric abnormality.

As previously noted, certain chronic disabilities, including 
psychoses, maybe presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125.  The medical evidence does not establish any current 
diagnosis of PTSD or any diagnosis in service or post-service 
of PTSD.  At best, there was one emergency room diagnostic 
impression of PTSD in April 1998, but no actual diagnosis of 
PTSD was ever rendered thereafter.  Furthermore, the most 
current medical evidence of record indicates that the 
appellant is currently suffering from a major depressive 
disorder, not PTSD.  Thus, none of the claims file records 
contain medical evidence showing any post-service diagnosis 
of PTSD.  Hence the evidence cannot establish a causal 
connection between the claimed PTSD and service because there 
is no current diagnosis of that condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's claim for service connection for such is 
denied.  In addition, since there is no diagnosis of PTSD, 
the Board need not determine whether the veteran "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), or 
is otherwise a veteran of combat in addressing the issue of 
service connection for PTSD.  Cf. 38 U.S.C.A. § 1154 and 
VAOPGCPREC 12-99 (1999) (concerning presumption of service 
connection in the case of any veteran who "engaged in combat 
with the enemy"). 

To the extent that the appellant has presented a claim for an 
acquired psychiatric disorder other than PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim.  The appellant's separation medical history and 
medical examination reports do not show the existence of a 
psychiatric condition.  The first medical evidence of a 
nervous disorder is found in the July 1996 VA examination 
report that noted the appellant's complaints of nightmares 
and sometimes crying after his stroke.  In April 1998, the 
appellant was referred to the VA mental health clinic and 
records from that clinic dated in 2001 and 2002 indicate that 
the appellant is being treated for major depressive disorder.

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's 
depressive disorder is related to his service.  The Board is 
cognizant of the appellant's own statements to the effect 
that he experiences symptoms of an acquired psychiatric 
disorder that are due to things he experienced in Korea while 
in service during the Korean Conflict.  However, the evidence 
does not indicate that he possesses medical expertise.  He is 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the testimony of his wife, submitted in 
support of his argument that he has a nervous condition, to 
include PTSD, as a result of his service.  To the extent that 
their statements represent evidence of continuity of 
symptomatology, without more the appellant's statements, and 
those of his wife, are not competent evidence of a diagnosis 
of PTSD, nor do they establish a nexus between an acquired 
psychiatric condition and the appellant's military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claim for service 
connection for an acquired psychiatric condition, to include 
PTSD, must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Psychoses are entitled to service connection on a 
presumptive basis under certain conditions.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  As reflected in 
38 C.F.R. § 4.132 (1994) in effect at the time of the 
appellant's claim, depressive disorders were classified as 
psychoneurotic disorders, not as psychotic disorders.  The 
current regulations also do not list depression as a 
psychosis or psychotic disorder, but rather as a mood 
disorder.  See 38 C.F.R. § 4.130 (2002).  Consequently, these 
diagnoses are not subject to this presumption.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  There is no medical evidence of record to show 
treatment for hearing loss nor is there any medical evidence 
of record that demonstrates that the appellant meets the 
requirements set forth in 38 C.F.R. § 3.385.

VA treatment records dated in April 2000 indicate that the 
appellant had been using glasses for one year.  In the 
absence of some event of trauma, myopia and presbyopia are 
constitutional or development abnormalities for which 
compensation benefits may not be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9.  See e.g., Browder v. Brown, 5 Vet. App. 
268 (1993).  Furthermore, service connection is not generally 
established for refractive error of the eye as it also is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  The medical evidence of record indicates that 
corrective lenses and contact lenses have been used by the 
appellant for reading.  Thus, the appellant's current need 
for visual correction through the use of eyeglasses or 
contact lenses attributable to correctable refractive error 
does not amount to a disability for which compensation 
benefits may be paid.  38 C.F.R. § 3.303(c).  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Nothing in the 
current record attributes the appellant's refractive error 
(myopia and presbyopia) to acquired pathology such as trauma, 
nor is there any competent evidence of record that indicates 
that the appellant's refractive error is related to service.

The medical evidence of record indicates that the appellant 
is a diabetic.  VA treatment records dated in April 2000 
indicate that the appellant suffers from early cataracts and 
diabetic retinopathy.  A later note, dated in June 2001, 
indicated that the appellant was a diabetic who was losing 
vision.  Again, nothing in the current record attributes the 
appellant's cataracts to acquired pathology such as trauma, 
nor is there any competent evidence of record that indicates 
that the appellant's cataracts and/or diabetic retinopathy 
are related to service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's service connection claims.  Since the 
preponderance of the evidence is against each one of the 
appellant's three service connection claims, the benefit of 
the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
April 1996 and August 1999 Statements of the Case (SOC) and 
the March 1998, June 2000, and October 2002 Supplemental 
Statements of the Case.  The RO also sent the appellant a 
letter in March 2001 in which he was informed what the 
evidence had to show to establish entitlement and what 
evidence VA still needed.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant's service 
medical records have been associated with the claims file.  
The appellant was informed about the provisions of the VCAA 
in a letter sent by the RO in March 2001.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant testified that relevant post-service 
medical records were unobtainable.  The appellant was given 
more than one year in which to submit evidence after the RO 
gave him notification of his rights under the VCAA.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that this issue 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

New and material evidence not having been received, the 
claims for service connection for a throat disorder and a 
right lower extremity disorder are not reopened.

Service connection for a psychiatric disorder (to include 
PTSD), hearing loss and a right eye disorder is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



